Dissenting Opinion by
Judge Craig :
I must respectfully dissent because I cannot bring myself to agree that Mr. Woodbridge’s abuse of state copymaking facilities, forthrightly admitted by him, constitutes “just cause sufficient to support appellant’s removal” — as the Civil Service Commission has stated the issue. In Master v. State Civil Service Com*145mission, 14 Pa. Commonwealth Ct. 393, 322 A.2d 426 (1974), we established that petty infractions may be insufficient to constitute “just cause” for dismissal.
This offense is so clearly one calling for a reprimand or suspension, rather than discharge, that it lies outside of the rule which forbids us from second-guessing administrators or the Civil Service Commission with respect to the degree of penalty. See Losieniecki v. Board of Probation and Parole, 39 Pa. Commonwealth Ct. 194, 395 A.2d 304 (1978).
When an administrator discharges an employee for an announced cause which is inadequate to justify the ultimate penalty of discharge, such circumstances indicate the possibility of an undisclosed reason as the true basis for removal; although the record here does not substantiate the existence of any undisclosed basis, we should not, by approving an insufficient cause for removal, create a likelihood that administrators could hereafter effectuate discharges by the use of surrogate reasons.